                                              United States Bankruptcy Court
                                             Middle District of Pennsylvania
In re:                                                                                                     Case No. 16-03795-HWV
Michael N Weaver                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0314-1                  User: AutoDocke                    Page 1 of 1                          Date Rcvd: Feb 28, 2020
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2020.
4833099        +Larry F Weaver,   1037 Third Ave,   Altoona, PA 16602-3705

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 27, 2020 at the address(es) listed below:
              Charles J DeHart, III (Trustee)   TWecf@pamd13trustee.com
              Lisa Cancanon    on behalf of Creditor   USAA Federal Savings Bank lisac@w-legal.com
              Michael John Csonka   on behalf of Debtor 1 Michael N Weaver office@csonkalaw.com,
               kwhitsel@csonkalaw.com;r48114@notify.bestcase.com
              United States Trustee   ustpregion03.ha.ecf@usdoj.gov
                                                                                            TOTAL: 4




        Case 1:16-bk-03795-HWV Doc 33 Filed 03/01/20 Entered 03/02/20 00:37:12                                                 Desc
                             Imaged Certificate of Notice Page 1 of 2
2100 B (12/15)


                                      United States Bankruptcy Court
                                                  Middle District of Pennsylvania
                                                  Case No. 1:16-bk-03795-HWV
                                                           Chapter 13

In re: Debtor(s) (including Name and Address)

Michael N Weaver
P O Box 858
Hanover PA 17331



                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 02/27/2020.



Name and Address of Alleged Transferor(s):                                            Name and Address of Transferee:
Claim No. 4: Larry F Weaver, 1037 Third Ave, Altoona, PA 16602                        Dilks & Knopik, LLC
                                                                                      35308 SE Center Street
                                                                                      Snoqualmie, WA 98065
                                                                                      Dilks & Knopik, LLC
                                                                                      35308 SE Center Street
                                                                                      Snoqualmie, WA 98065


                                      -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
court, the transferee will be substituted as the original claimant without further order of the court.


Date:    03/01/20                                                Terrence S. Miller
                                                                 CLERK OF THE COURT




     Case 1:16-bk-03795-HWV Doc 33 Filed 03/01/20 Entered 03/02/20 00:37:12                                        Desc
                          Imaged Certificate of Notice Page 2 of 2
